DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,685,958. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,004,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the patent and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitations “the first transistor” and “the second transistor”, lines 1-2, when no first and second transistors have been previously recited.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted --the composite transistor--.
Claims 17-19 recites the limitations “the first active region” and “the second active region”, lines 1-2, when no first and second active regions have been previously recited.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted --active regions--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwabara et al (US Pub 2003/0141504).
Regarding claim 14, Kuwabara (figs. 4C-4D2) teaches a composite transistor, comprising: 
a control electrode (electrode 71, [0228]); 
a first electrode (wiring 87, [0225]); 
a second electrode (wiring 86, [0225]; 
a third electrode (connection electrode 85, [0226]); 
a first A extending part (impurity area 83, [0225]), wherein the first A extending part extends from the first electrode to a first channel forming region (channel forming area 89, [0226]); 
a second A extending part (impurity area 81, [0225]), wherein the second A extending part extends from the second electrode to a second channel forming region (channel forming area 88, [0226]); 
a first B extending part (impurity area 82, [0225]), wherein the first B extending part extends from the third electrode to the first channel forming region; 
a second B extending part (impurity area 80, [0225]), wherein the second B extending part
extends from the third electrode to the second channel forming region.
Regarding claim 15, Kuwabara teaches the composite transistor according to claim 14, wherein the first channel forming region is disposed on a first virtual plane, and wherein the second channel forming region is disposed on a second virtual plane (fig. 4D1).
Regarding claim 16, Kuwabara teaches the composite transistor according to claim 15, wherein the first channel forming region is disposed between the control electrode and the second channel forming region (fig. 4D1). Off
Regarding claim 16, Kuwabara teaches the composite transistor (fig. 4D1).
Regarding claim 16 the recitation “wherein the first transistor becomes conductive and the second transistor becomes non-conductive when the first electrode is given a voltage higher than a voltage given to the second electrode and the control electrode is given a first voltage, and the second transistor becomes conductive and the first transistor becomes non-conductive when the control electrode is given a second voltage higher than the first voltage”, this recitation is a statement of expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Kuwabara since Kuwabara meets all the structural elements of the claim and is capable to become ON-state and OFF-state, if so desired, and does not add structure to the claim. Thus, the intended use is given no patentable weight. Intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Therefore, Examiner is disregarding any structural limitations to the apparatus based on the contents thereof and intended use to be used with the apparatus. See MPEP 2114 & 2115.
Regarding claim 17, Kuwabara teaches the composite transistor of claim 14, wherein the first active region and the second active region include a two-dimensional material or graphene (first and second semiconductor layer are semiconductor films having crystal structure, [0050]).
Regarding claim 18, Kuwabara teaches the composite transistor according to claim 14, wherein a second insulation layer (second insulation layer 74, [0217]) is provided between the first active region and the second active region.
Regarding claim 19, Kuwabara teaches the composite transistor of claim 18, wherein a first active region and a second active region include a two-dimensional material or graphene (first and second semiconductor layer are semiconductor films having crystal structure, [0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892